Title: To Thomas Jefferson from Benjamin Henry Latrobe, 30 November 1808
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Wednesday Nov. 30th. 1808
                  
                  The impossibility in the present hurry of the Post office of ascertaining correctly the balances of the appropriations & indeed the variation hourly taking place in them by the payment of accounts, induced me to alter in the Report the passage relative to them, & to State merely that  
                     they were so nearly exhausted 
                     
                        that
                      
                     the Work must soon close 
                     and
                      
                     Workmen be discharged unless the legislature should proceed further towards the completion of the pub
                     
                        lic
                      
                     Works. Mr. Munroe has 3.700$ still in hand. Yours
                  
                     B H Latrobe 
                     
                  
               